Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed November 22, 2021.
Claim 16 has been added.
Claims 1-15 have been amended.
Claims 1-16 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-8 and 10 is/are
Claim 7 recites the following limitation in lines 3-6, “deriving audio request resolution information during traversal of the voice based conversation script, based on the detected animal sound, and based on the accessed animal genetic sequence records.” There is no support in the disclosure for such a limitation. The only reference to “animal genetic sequence records” in the specification is in par. [0005], which states that, “The veterinary consult service can provide access to curated answers, individual animal health records, individual animal genetic sequence records, or other animal breeding records.” There is nothing in the specification that later teaches or suggests that these accessed genetic sequence records can be combined with a detected animal sound to resolve an audio request.
Claim 8 recites a similar limitation regarding “animal breeding records”. Similar to accessing animal genetic sequence records, the only reference to animal breeding records is in par. [0005], which states that, “The veterinary consult service can provide access to curated answers, individual animal health records, individual animal genetic sequence records, or other animal breeding records.” There is nothing in the specification that later teaches or suggests that these accessed breeding records can be combined with a detected animal sound to resolve an audio request.
Claim 10 recites similar language to claims 7 and 8 with limitations regarding “animal breed society information of the animal”. The only reference to information from a breed society is in par. [0006], which states, “In some embodiments, the veterinary consult service can provide access to information derived from grouped animal records, or alternatively, to information derived from animal breed societies.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1) and a system (claim 16), which are recited as a method and system that perform the steps and/or functions of: receive an animal related audio request from a user and associated with an animal; determine that the animal related audio request is requesting at least one of a veterinary consult service and an animal related product service; and automatically resolve the animal related audio request, including: traverse a synthesized voice based conversational script with the user and that includes synthesized voiced questions and synthesized voiced responses; detect an animal sound of the animal at an audio sensor; derive audio request resolution information during traversal of the voice based conversational script and based on the detected animal sound; and based on the audio request resolution information, initiate an animal related activity to resolve the animal related audio request, including at least one of: diagnose an animal condition; and bill and deliver an animal related product.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or 
The claim is directed to a system to perform the process of diagnosing an animal, which is performed by the system determining an animal related audio request is requesting at least one of a veterinary consult service and an animal related product service, and resolving the request by traversing a conversational script with the user, deriving audio request resolution information during traversal of the conversational script and based on detected animal sound, and based on the audio request resolution information, initiating an animal related activity to resolve the animal related audio request.
This is managing an interaction of a human seeking information regarding the health of their pet. The system is managing the interaction by processing the input information and determining the actions that should be taken based on that information, similar to how a consultation between a human and a veterinarian would be performed.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving an audio request, receiving the responses to the sequence of questions, and detecting an animal sound of the animal at an audio sensor 
The steps specifying the data to be received an animal related audio request from a user and associated with an animal, deriving the audio request resolution information based on the detected animal sound, and the steps specifying the activity be for diagnosing an animal or billing and delivering an animal related product are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the products and services as being “animal related” or “veterinary” are steps that are used to generally link the performance of making a determination of whether products or services are required to the field of veterinary medicine and pet products. 
The steps reciting the technical components of the system, such as requiring the use of a cloud connected device supporting voice detection and voice response, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system that utilizes voice-controlled virtual assistants.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as traversing a synthesized voice based conversational script with the user that includes synthesized voiced questions and synthesized voiced responses and detecting an animal sound of the animal at an audio sensor, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (deriving 
The recited computer components (e.g., system, the processor, and the memory) are all generically recited components (see specification, par. [0105]-[0110]). The non-computer components (e.g., the audio sensors) are generically recited components that are commercially available, such as microphones (specification, par. [0033]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer supporting widely available software to receive input from a user and make determinations based on the received input. This is a general purposes computer using widely available software performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-15 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-15 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-5 all recites additional limitations that amount to additional judicial exceptions by reciting mental processes. Each of the claims 2-6 recite performing some sort of mental 
Claims 3 and 5-15 all recite additional limitations that serve to select by type or source the data to be manipulated by reciting the types of data that can be accessed and provided to the user or the types of products that can be determined are required for the animal. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity, and this is performed by storing and retrieving data from a memory, which is considered well-understood, routine, and conventional limitations of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 6 recites additional limitations that amount to further describing the abstract idea by explicitly stating that the activity that should be initiated is the diagnosing of the animal. This is narrowing down the possible outcomes of the interaction between the human and the system.
Claims 7-13 describe additional limitations that amount to mere data gathering and selecting by type and source the data to be manipulated. Claims 7-13 each recite a different type of information that is to be accessed and then selecting that information to be used in resolving the audio request. Mere data gathering and selecting by type and source the data to be manipulated are insignificant extra-solution activities (MPEP 2106.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuachi (US PG Pub. 2010/0125186) in view of Gordon (US PG Pub. 2020/0020328). 

Claim 1
	Regarding claim 1, Abuachi teaches 
A method for providing animal related services or products, the method comprising the steps of:
Par. [0041], “For example, the medical history and symptom information and clarksman procedures described herein may be modified for veterinary diagnosis of a variety of animals. The systems described herein may be particularly applicable for maintaining animal health, since animals have no direct means for communicating with a veterinarian. However, when a pet owner inputs the pet's symptoms, behavior and medical history into the 
Receiving an animal related audio request from a user and associated with an animal
Par. [0041], “The systems described herein may be particularly applicable for maintaining animal health, since animals have no direct means for communicating with a veterinarian. However, when a pet owner inputs the pet's symptoms, behavior and medical history into the system, the clarksman may be able to provide a provisional diagnosis of the pet's condition.”
Par. [0028], “Alternatively, the system may include voice recognition software for inputting patient information, either on the computer or telephone.”
Determining that the animal related audio request is requesting at least one of a veterinary consult service and an animal related product service is required
Par. [0038], “In some embodiments of the present disclosure, the system can further review medications being taken by the patient and medical conditions that are part of the patient's medical history. The system may then analyze these conditions to interactively query the patient as to why they might be accessing the system.”
Automatically resolving the animal related audio request, including: 
Par. [0038], “Depending on how the patient responds to these inquires, further clarksmanship may be performed by the system to determine the source of the patient's symptoms.”
Traversing a series of queries and responses with the user and that includes questions and responses
Par. [0038], “For example, if the patient responds yes to any of the inquires, the system may request that patient check his blood glucose level. In the presence of abnormal glucose levels, the system may again query whether the patient took their medications on schedule, and, if so, the patient is advised to proceed to the emergency room. Otherwise, the patient is advised to take their medication and re-evaluate their medical condition after the medication has had time to take effect.”
Deriving audio request resolution information during traversal of series of queries and responses and based on the information provided in ways other than spoken by a human
Par. [0037], “When the physician's office is closed, the processing device of the system processes the medical history, primary symptoms and additional symptoms to form a provisional diagnosis.”
Par. [0042], “The methods including providing a medical diagnostic system according to the embodiments described herein, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Based on the audio request resolution information, initiating an animal related activity to resolve the animal related audio request, including at least one of: diagnosing an animal condition and billing and delivering an animal related product
Par. [0042], “The methods including providing a medical diagnostic system according to the embodiments described herein, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Fig. 2 also shows a simplified flowchart showing the steps of the patient initiating the event, inputting their symptoms, being queried for additional symptoms, and having the system provide a diagnosis during times when there is no physician to provide the diagnosis.
See par. [0041], which states that the system can be used in the context of veterinary medicine for users seeking diagnoses for their pets.
Providing the animal diagnosis is the system performing at least one of the listed possible actions, which are diagnosing and billing and delivering an animal related product.
However, Abuachi does not teach
Traversing a synthesized voice based conversational script with the user and that includes synthesized voiced questions and synthesized voiced responses
Detecting an animal sound of the animal at an audio sensor
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sound
Gordon teaches
Traversing a synthesized voice based conversational script with the user and that includes synthesized voiced questions and synthesized voiced responses
Par. [0023], “In some embodiments, a history of captured audio data, and the sound identification results associated with the captured audio data, e.g., the identification of the type of sound and the type of sound source of the sound, may be stored for use in cognitively evaluating the pattern of different identified sounds to determine whether an event is occurring within the monitored environment that would trigger a responsive action, or reaction, by the smart speaker system, e.g., the outputting of an audible message, the 
Par. [0115], “From this information, the smart speaker system (SS) determines the event as being that the user is looking for something with the rising pitch being indicative of a higher level of risk/danger (or one could consider this to be a level of importance in responding). As a result, a responsive action of responding with an output message is performed to inquire as to whether the user needs help, with follow on dialogue to achieve a desired level of assistance for the user.”
See example par. [0109]-[0115], which shows a dialogue between the smart speaker system and the user in response to they system identifying the user was in need of assistance.
Par. [0124]-[0130] shows an example of an interaction between a user and a smart speaker with synthesized voice questions and voice responses. The user has a question. The smart speaker responds to the question based on an analysis of the question and the sound and asks the user whether they would like further information or medical assistance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi the ability to traverse a synthesized voice based conversational script that includes synthesized voiced questions and synthesized voiced responses, as taught by Gordon, because a dialogue of voiced questions and responses because responding to a user’s voice request with a dialogue of voiced questions and voiced responses is a way that the system can further determine what help or assistance the user needs based on the identified sound (Gordon, par. [0115]).
Gordon further teaches
Detecting an animal sound of the animal at an audio sensor and deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sound
Par. [0132], “In some illustrative embodiments, the sentiment analytics may be used to determine the sentiments of persons speaking, as well as the sentiments of other persons in the group. The smart speaker system 120 may also optionally analyze certain aspects of the sounds of pets, including sounds of agitation, e.g., barking, intensity of barking, whimpering, or the like, for example, so as to estimate (with some confidence level) that an alert may be warranted as to potential emergency situation at the monitored environment, the need for the pet to be walked or let outside (some pet owners train their pets to utilize a bell or other device for indicating their need to go outside and such sounds could be detected with the smart speaker system of the present invention), or the like. As noted above, in some illustrative embodiments, a responsive action may be to control local mechanisms that are controllable by the smart speaker system. In some cases, if the smart speaker system determines that the pet is needing to go outside, the smart speaker system may automatically operate a motorized pet door to allow the pet access to the outside.”
See
See also par. [0021] which discusses capturing audio, identifying the content of the audio, and performing sentiment analysis to help identify events in the environment being monitored.
Par. [0115], “From this information, the smart speaker system (SS) determines the event as being that the user is looking for something with the rising pitch being indicative of a higher level of risk/danger (or one could consider this to be a level of importance in responding). As a result, a responsive action of responding with an output message is performed to inquire as to whether the user needs help, with follow on dialogue to achieve a desired level of assistance for the user.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the ability to receive voice input of symptoms and input of non-voiced input, such as images, to make a diagnosis used by the system of Abuachi and Gordon by adding the ability to detect an animal sound at an audio sensor and to derive request resolution information based on a traversal of a conversational script and an animal noise, as taught by Gordon, because animal sounds are just one type of sound patterns that can be learned and interpreted using sentiment analysis and contextual data (see Gordon, par. [0017], [0132]) and learning the meaning of these sounds in the context of the environment being monitored can help identify an issue that the system can take action to address and additional dialogue beyond the identification of the sound can help the system determine what level of assistance the user requires (see Gordon, par. [0115], [0131]-[0132]; see also par. [0124]-[0130], which describes the ability to identify a sound and provide information to the user upon their request).

Claim 2

Verifying a user identity and initiating access to the questions and responses subsequent to and responsive to user identity verification
Par. [0025], “As shown in FIG. 1, upon entering the system, the patient logs in to his personal account. If the patient is a first time user, he enters medical history information to be used by the system in making a diagnosis. If the patient is a returning user, he directly enters his symptoms using the input device. After entering the symptoms, the system may then either return a provisional diagnosis or further query the patient for additional symptom information.”
Par. [0046], “In the present case study, a 48-year old patient observes blood dripping out of his nostrils. He logs on to the system and is then prompted to type in his symptoms, namely, nose bleed, headache, dizziness and fever/chills. The system will derive a number of tentative diagnoses, namely, hypertension, sinusitis, medication-induced bleeding, blood dyscraziers and neoplasm. The tentative diagnoses will be made in order of frequency of occurrence.”
However, Abuachi does not teach
Verifying a user identity from content of the audio request
Initiating access to the voice based conversational script subsequent to and responsive to user identity verification
Gordon teaches 
Verifying a user identity from content of the audio request
Par. [0108], “As noted above, the smart speaker system 120, utilizing the smart speaker device 140 in association with the monitored environment 150, may perform a joint analysis of a sound identified in a captured audio sample by identifying who is speaking the sound (or identifying the source of sound), a cognitive aspect of the sound (e.g., stress of the user), and the movement of the speaker (person) within the monitored environment 150 while he/she is speaking the sound (e.g., a user asks a question while moving from point A to point B in a home, as determined by position-detecting mechanisms associated with the smart speaker device 140). Through analysis of the wake-sound and speaker identity, the smart speaker system 120 may be trained using historical data, and if desired incorporating mechanical turks, to recognize sounds associated with a user's confusion, inquisitiveness, or general need for information, e.g., sentiment analysis as previously described above.” 
Initiating access to the voice based conversational script subsequent to and responsive to user identity verification
Par. [0108], “Through analysis of the wake-sound and speaker identity, the smart speaker system 120 may be trained using historical data, and if desired incorporating mechanical turks, to recognize sounds associated with a user's confusion, inquisitiveness, or general need for information, e.g., sentiment analysis as previously described above. In this way, the smart speaker system 120 may become more proactive in waking up, analyzing a buffered text of inquiry, and offering to help answer the implied question or clarify the perceived confusion.”
Subsequent to and responsive to the user identity verification (i.e., determining who is speaking), the system has the ability to analyze 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to verify the identity of the user based on the content of the audio request and initiate access to the conversational script subsequent to and responsive to the user identity verification, as taught by Gordon, because knowing the identity of the user allows the system to access historical data for that user that can be helpful in analyzing the content of the request and determining the responsive actions to be performed by the system (see Gordon, par. [0108]).

Claim 3
	Regarding claim 3, the combination of Abuachi and Gordon teaches all the limitations of claim 3. The combination of Abuachi and Gordon teaches
The audio requests being animal related audio requests
See Rejection of claim 1.
However, Abuachi does not teach
Receiving an audio request comprising: receiving sound data from a plurality of microphones, deriving a voice stream from the sound data distinguishing the voice stream from other sounds in the sound data, recognizing keywords and command phrases of the audio request within the voice stream
Par. [0018], “The illustrative embodiments may comprise one or more microphones or other audio capture devices, either present in a single smart speaker device, multiple smart speaker devices, or other distributed array of audio capture devices, within or associated with a monitored environment.”
Par. [0018], “The audio capture devices operate to capture audio data, e.g., data representing the waveform of sound captured from a monitored 
Par. [0092], “In some illustrative embodiments, natural language processing of spoken words may be performed by converting the spoken words represented in the captured audio data to a textual representation and performing natural language processing to the textual representation. The natural language processing may operate to attempt to determine what is being said to determine how to respond to the spoken words. Such natural language processing is generally known in the art.”
Par. [0108], “As noted above, the smart speaker system 120, utilizing the smart speaker device 140 in association with the monitored environment 150, may perform a joint analysis of a sound identified in a captured audio sample by identifying who is speaking the sound (or identifying the source of sound), a cognitive aspect of the sound (e.g., stress of the user), and the movement of the speaker (person) within the monitored environment 150 while he/she is speaking the sound (e.g., a user asks a question while moving from point A to point B in a home, as determined by position-detecting mechanisms associated with the smart speaker device 140). Through analysis of the wake-sound and speaker identity, the smart speaker system 120 may be trained using historical data, and if desired incorporating mechanical turks, to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to receive sound data from a plurality of microphones, derive a voice stream from the sound data distinguishing the voice stream from other sounds in the sound data, recognize keywords and command phrases of the audio request within the voice stream, as taught by Gordon, because some keywords can be useful in determining when to wake and start capturing the sound data (see Gordon, par. [0108] when discussing “wake words”) and converting the audio data into a textual representation using natural language processing allows the system to identify what is being said by the user so they can properly respond to the request (see Gordon, par. [0092]).

Claim 4
Regarding claim 4, the combination of Abuachi and Gordon teaches all the limitations of claim 1. However, Abuachi does not teach
Detecting an animal sound comprising detecting the animal sound at a microphone included in a plurality of microphones
Gordon teaches
Detecting an animal sound comprising detecting the animal sound at a microphone included in a plurality of microphones
Par. [0018], “The illustrative embodiments may comprise one or more microphones or other audio capture devices, either present in a single smart speaker device, multiple smart speaker devices, or other distributed array of audio capture devices, within or associated with a monitored environment.”
Par. [0132], “In some illustrative embodiments, the sentiment analytics may be used to determine the sentiments of persons speaking, as well as the sentiments of other persons in the group. The smart speaker system 120 may also optionally analyze certain aspects of the sounds of pets, including sounds of agitation, e.g., barking, intensity of barking, whimpering, or the like, for example, so as to estimate (with some confidence level) that an alert may be warranted as to potential emergency situation at the monitored environment, the need for the pet to be walked or let outside (some pet owners train their pets to utilize a bell or other device for indicating their need to go outside and such sounds could be detected with the smart speaker system of the present invention), or the like. As noted above, in some illustrative embodiments, a responsive action may be to control local mechanisms that are controllable by the smart speaker system. In some cases, if the smart speaker system determines that the pet is needing to go outside, the smart speaker system may automatically operate a motorized pet door to allow the pet access to the outside.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to detect the animal sounds using a microphone included in a plurality of microphones because embodiments of the Gordon reference that was combined with the Abuachi reference to teach capturing animal sounds includes embodiments with more than one microphone (Gordon, par. [0018]).

Claim 5
	Regarding claim 5, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches 
Detecting an animal sound comprising detecting an animal distress sound, wherein deriving audio request resolution information comprises deriving audio request resolution information based on the detected animal distress sound
Par. [0132], “The smart speaker system 120 may also optionally analyze certain aspects of the sounds of pets, including sounds of agitation, e.g., barking, intensity of barking, whimpering, or the like, for example, so as to estimate (with some confidence level) that an alert may be warranted as to potential emergency situation at the monitored environment, the need for the pet to be walked or let outside (some pet owners train their pets to utilize a bell or other device for indicating their need to go outside and such sounds could be detected with the smart speaker system of the present invention), or the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to detect an animal in distress and derive audio request resolution information based on the detected animal distress sound, as taught by Gordon because it allows the system the ability to provide assistance to a pet based on the pet’s sounds learned by the system indicating the pet is in some kind of need (see Gordon, par. [0132]).

Claim 6
	Regarding claim 6, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches 
Automatically resolving of the animal related audio request comprises automatically diagnosing the animal condition
Par. [0042], “The methods including providing a medical diagnostic system according to the embodiments described herein, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Fig. 2 also shows a simplified flowchart showing the steps of the patient initiating the event, inputting their symptoms, being queried for additional symptoms, and having the system provide a diagnosis during times when there is no physician to provide the diagnosis.
See par. [0041], which states that the system can be used in the context of veterinary medicine for users seeking diagnoses for their pets.

Claim 13
	Regarding claim 13, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, 
Processing the input locally using data stored locally
Par. [0023], “In various embodiments, the processing device is further operable for interactively querying the patient to determine if additional symptoms are being experienced. In some embodiments, interactively querying takes place by a clinical clarksmanship protocol based upon primary symptoms and medical history entered by the patient. The clinical clarksmanship protocol is based upon the symptom-based interview methods that physicians use in a clinical setting when evaluating a patient. In various embodiments, the processing device includes, for example, a computer and associated software. Such software may utilize a database of medical information and a decision tree structure based on clinical clarksmanship to filter the patient's medical information in order to arrive at a provisional diagnosis.”
However, Abuachi does not teach 
Receiving an animal related audio request comprising receiving digital network communication from a computer system
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the received digital network communications from a computer system
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1

Receiving an animal related audio request comprising receiving digital network communication from a computer system
Par. [0075], “The cognitive system 100 is configured to implement a request processing pipeline 108 that receive inputs from various sources. The requests may be posed in the form of a natural language question, natural language request for information, natural language request for the performance of a cognitive operation, input data (such as audio sample data or the like), etc. For example, the cognitive system 100 receives input from the network 102, a corpus or corpora of electronic documents 106, cognitive system users, and/or other data and other possible sources of input. In one embodiment, some or all of the inputs to the cognitive system 100 are routed through the network 102. The various computing devices 104A-D on the network 102 include access points for content creators and cognitive system users. Some of the computing devices 104A-D include devices for a database storing the corpus or corpora of data 106 (which is shown as a separate entity in FIG. 1 for illustrative purposes only). Portions of the corpus or corpora of data 106 may also be provided on one or more other network attached storage devices, in one or more databases, or other computing devices not explicitly shown in FIG. 1. The network 102 includes local network connections and remote connections in various embodiments, such that the cognitive system 100 may operate in environments of any size, including local and global, e.g., the Internet.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to receive digital network communication, as taught by Gordon because it allows the system to store large see Gordon, par. [0073]-[0075]).
Based on the teachings of Abuachi and Gordon, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the received digital network communications from a computer system
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Gordon teaches the ability to receive digital network communications from a computer system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to receive digital network communications from a computer system, as taught by Gordon, because it is a simple substitution of one known prior art element (the data used for processing the input locally in Abuachi) for another (the data received in digital network communications from a computer system in Gordon) according to known methods, (using received digital network communications from Gordon instead of the locally stored data used for processing of Abuachi) to achieve predictable results (a system that has the ability to process input and provide request resolution based on processing data received as digital network communications), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 16

A computer system comprising: a processor, and a system memory coupled to the processor and storing instructions configured to cause the processor to perform functions
Abstract, “In other embodiments, the systems include an input device operable for a patient to enter medical history and primary symptoms being experienced, a processing device operable for interactively querying the patient based on the medical history and the primary symptoms to determine if additional symptoms are being experienced”
Par. [0023], “In various embodiments, the processing device is further operable for interactively querying the patient to determine if additional symptoms are being experienced. In some embodiments, interactively querying takes place by a clinical clarksmanship protocol based upon primary symptoms and medical history entered by the patient. The clinical clarksmanship protocol is based upon the symptom-based interview methods that physicians use in a clinical setting when evaluating a patient. In various embodiments, the processing device includes, for example, a computer and associated software. Such software may utilize a database of medical information and a decision tree structure based on clinical clarksmanship to filter the patient's medical information in order to arrive at a provisional diagnosis.”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Al-Murrani (US PG Pub. 2007/0118295).

Claim 7
	Regarding claim 7, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
A patient’s medical history including family or genetic history
Par. [0017], “As used herein, the term "medical history" will be used to refer to accumulated general information on a patient including, for example, family (genetic) history, social history, habits and prior medical information that can help a diagnosis to be reached.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Abuachi does not teach 
Accessing individual animal genetic sequence records
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal genetic sequence records
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1
Al-Murrani teaches
Accessing individual animal genetic sequence records
Par. [0011], “In various aspects, the present invention provides a series of methods and systems wherein an important component is the processing of information relating to the functional genomic profile (FGP) of animals, particularly companion animals such as cats and dogs.”
Par. [0012], “In one aspect, the invention provides a method of selecting a food composition for an animal subpopulation. The method comprises (a) accessing at least one database that comprises a first data set relating FGP of a biofluid or tissue sample from an animal to physiological condition and optionally genotype of the animal”
Par. [0054], “In the case of animals of mixed breed, a subpopulation can be defined at least in part by breed heritage, which can be established through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide access to individual animal genetic sequence records, as taught by Al-Murrani because it allows the system to compare the pet to other pets with similar genetic sequences when identifying the most likely successful treatments for the pets (see Al-Murrani, par. [0012]).
Based on the teachings of Abuachi, Gordon, and Al-Murrani, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal genetic sequence records
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Al-Murrani teaches the ability to access the genetic records of the animals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to use accessed animal genetic sequence records, as taught by Al-Murrani, because it is a simple substitution of one known prior art element (the use of genetic history in Abuachi) for another (the accessed genetic sequence records of Al-Murrani) according to known methods, (using the genetic sequence records from Al-Murrani instead of the more generically recited genetic history of Abuachi) to achieve predictable results (a system that can use animal genetic sequence records as one type of information used to resolve a request), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 14
	Regarding claim 14, the combination of Abuachi and Gordon teaches all the limitations of claim 1. However, Abuachi does not teach
Providing recommended medical advice based on the input information
Par. [0025], “After entering the symptoms, the system may then either return a provisional diagnosis or further query the patient for additional symptom information. Upon obtaining additional symptom information, the system returns a provisional diagnosis to the patient and provides recommended medical advice.”
However, Abuachi does not teach 
Recommending an animal related product being food
Al-Murrani teaches
Animal related product being food
Par. [0114], “In another embodiment, a pet food is manufactured according to the composition derived as set forth above. Such a pet food is accordingly customized to an individual animal providing the input data, or to an animal subpopulation represented by an animal providing the input data.”
Par. [0130], “Illustratively, in dogs, such diseases and disorders include, without limitation, adverse reactions to food (including food allergy and food intolerance), as can be manifested for example by… recovery states, including anemia, anorexia, cachexia or weight loss, convalescence” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Goldberg and Cashman the ability to determine whether a pet requires an animal product including food, as taught by Al-Murrani, see Al-Murrani, par. [0114]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Robbins (US PG Pub. 2019/0082654).

Claim 8
	Regarding claim 8, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
A patient’s medical history including family or genetic history
Par. [0017], “As used herein, the term "medical history" will be used to refer to accumulated general information on a patient including, for example, family 
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Abuachi does not teach 
Accessing animal breeding records
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal breeding records
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1
Robbins teaches
The veterinary consult service being able to provide access to animal breeding records
Par. [0124], “Such information may include : genetic information (e.g., genus, species, family, subfamily, lineage, breed, gender, ancestry, genetic mutations (albinism, etc.)), medical information (e.g., birth date/place, vaccination history, illness history, injury history, allergies, health susceptibilities, failed or successful impregnation records, failed or successful birthing records”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide see Robbins, par. [0124], [0128]-[0131]). 
Based on the teachings of Abuachi, Gordon, and Robbins, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal breeding records
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Robbins teaches the ability to access the animal breeding records.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to use accessed animal genetic sequence records, as taught by Robbins, because it is a simple substitution of one known prior art element (the use of family history in Abuachi) for another (the accessed breeding records of Robbins) according to known methods, (using the animal breeding records from Robbins instead of the more generically recited family history of Abuachi) to achieve predictable results (a system that can use animal breeding records as one type of information used to resolve a request), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Womble (US PG Pub. 2017/0251633).

Claim 9
	Regarding claim 9, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms including images
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
A patient’s medical history including family or genetic history
Par. [0017], “As used herein, the term "medical history" will be used to refer to accumulated general information on a patient including, for example, family (genetic) history, social history, habits and prior medical information that can help a diagnosis to be reached.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Abuachi does not teach 
Detecting an animal behavior of the animal at a camera
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the detected animal behavior of the animal
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1
Womble teaches
Detecting an animal behavior of the animal at a camera
Par. [0082], “A self-contained medical diagnostic program may be on-board the animal care device 100 that senses, via the smart collar 608 or other input, that the animal's behavior or vital signs are consistent with some type of illness or distress, and administers care and/or medicine to address behavior or vital signs associated with illness or distress. For example, if the animal care device 100 determines the animal is making body movements consistent with scratching, it may administer tick prevention medicine. If the animal care device 100 determines that the animal is dragging its hind quarters across the floor, it may administer worming medicine. The animal care device 100 response may also be triggered by medical events recognized by the smart collar and an on-board medical library that matches the movements of the animal to the probability of certain injuries, sicknesses or illnesses.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide access to animal breeding records, as taught by Womble because some animal behaviors can 
Based on the teachings of Abuachi, Gordon, and Womble, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the detected animal behavior
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Womble teaches the ability to use video of the animal behavior.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to use accessed animal genetic sequence records, as taught by Robbins, because it is a simple substitution of one known prior art element (the use of images of symptoms in Abuachi) for another (video data showing behaviors that are associated with medical issues) according to known methods, (using the video data and the data that associates the behavior with a medical issue from Womble instead of the pictures indicative of symptoms described in Abuachi) to achieve predictable results (a system that can use animal behaviors captured on video as one type of information used to resolve a request), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 11
	Regarding claim 11, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms including images
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
However, Abuachi does not teach
Detecting additional animal sensor data from at least one of: an air temperature sensor, an air pressure sensor, a humidity monitory, an accelerometer, a pressure sensor, or a position sensor
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the additional animal sensor data
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1

Detecting additional animal sensor data from at least one of: an air temperature sensor, an air pressure sensor, a humidity monitory, an accelerometer, a pressure sensor, or a position sensor
Par. [0092], “The smart collar 608 may include an on-board microprocessor 728 and a GPS system 730 for determining a geo-location of the animal wearing the smart collar 608.”
Par. [0103], “The animal care device 800 may also include a smart collar or another device to measure vital signs (pulse, temperature, etc.) of the animal and communicate this information to the remote user.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide access to animal breeding records, as taught by Womble because information about the animals behavior can be helpful in determining how to provide the animal with the proper care (Womble, par. [0108]). 
Based on the teachings of Abuachi, Gordon, and Womble, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the additional sensor data
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Womble teaches the ability to access the additional sensor data of the animals.
Graham v. Deere considerations (MPEP 2143.I.B).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Andersson (US PG Pub. 2005/0059123).

Claim 10
	Regarding claim 10, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
A patient’s medical history including family or genetic history
Par. [0017], “As used herein, the term "medical history" will be used to refer to accumulated general information on a patient including, for example, family (genetic) history, social history, habits and prior medical information that can help a diagnosis to be reached.”
Par. [0023] describes changes in the pet’s weight, which would be using the previous results to analyze the pet’s condition.
However, Abuachi does not teach
Accessing animal breed society information of the animal
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the additional animal sensor data
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1
Andersson teaches
Accessing animal breed society information of the animal
Par. [0005], “As breeds become established, their integrity is maintained by breed societies, herdbooks and pedigree records.”
This shows that breed societies maintain the integrity of breeds, so they would have records specific to the breeds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide access to animal breeding records, as taught by Andersson, because breed societies contain information about the specifics of the breed to maintain the integrity of the breed (see Andersson, par. [0005]). 
Based on the teachings of Abuachi, Gordon, and Andersson, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal breed society information
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Andersson teaches the ability to access the animal breed society information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to use accessed animal breed society information, as taught by Andersson, because it is a simple substitution of one known prior art element (the medical history in Abuachi) for another (the animal breed society information in Andersson) according to known methods, (using the animal breed society information of Andersson instead of generically described medical history data used to make a diagnosis in Abuachi) to achieve predictable results (a system that can use the Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Malik (US PG Pub. 2016/0367188).

Claim 12
	Regarding claim 12, the combination of Abuachi and Gordon teaches all the limitations of claim 1. Abuachi further teaches 
Deriving audio request resolution information based on a variety of information, including medical history and other information that can be used to derive symptoms
Par. [0007], “In still other various embodiments, methods for diagnosing a patient are described herein. The methods include providing a medical diagnostic system, inputting the patient's primary symptoms and medical history into the medical diagnostic system and receiving a provisional diagnosis from the medical diagnostic system.”
Par. [0034], “In some embodiments, the input device further includes a graphical interface for inputting primary symptoms. In some instances, a patient may be best able to describe their symptoms in terms of a representative picture rather than by a written description. In these instances, the system includes a database of selectable pictures that the patient may use for supplying symptom information.”
However, Abuachi does not teach 
Accessing animal data from an animal tag attached to or implanted in the animal, the animal data including one or more of: animal body temperature, animal pulse rate, animal oximetry, or animal breathing sounds
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal data
The combination of Abuachi and Gordon teaches
Deriving audio request resolution information during traversal of the voice based conversational script and based on the detected animal sounds
See Rejection of claim 1
Malik teaches
Accessing animal data from an animal tag attached to or implanted in the animal, the animal data including one or more of: animal body temperature, animal pulse rate, animal oximetry, or animal breathing sounds
Par. [0065], “Sensors may include sensors for a biologic, a biologically relevant molecule, temperature, blood pressure, pulse rate, blood oxygen level, respiration rate, gyroscopic measurement, accelerometer measurement, or kinematics, and the network capable of utilizing sensor information is configured to have the information transduced, amplified, or processed and a signal from the network transmitted through a RFID tag to an RFID reader on an accessory attached to or associated with a horse, the information comprising heart rate, oxygen level, gyroscopic measurement, accelerometer measurement and inputs for inertia-sensor, tracking sensors, camera, video, microphone, or speakers.”
Par. [0125], “FIG. 1B, in addition to the aforementioned, in embodiments of the described OSAC system, also communicates through WiFi or other wireless methods. 101B represents a dog and/or other pet, a smart collar 102B and/or smart tag or attachment which can be added and/or attached to an existing collar such as in the form of an accessory attached to the collar 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to provide access to animal data from a tag attached to or implanted in the animal because it allows a pet owner to remotely access and monitor a pet’s diagnostic data through their other devices (see Malik, par. [0125]).
Based on the teachings of Abuachi, Gordon, and Malik, the following limitations would have been obvious:
Deriving audio request resolution information during traversal of the voice based conversational script based on the detected animal sound and based on the accessed animal data
The combination of Abuachi and Gordon teaches the “deriving… based on the detected animal sound” (see Rejection of claim 1).
Abuachi teaches the use of medical history, which includes family (genetic) history
Malik teaches the ability to access the animal data from the tag attached to the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Abuachi and Gordon the ability to use animal data accessed from the tag, as taught by Malik, because it is a simple substitution of one known prior art element (the patient’s data used in Abuachi) for another (the animal data accessed from the tag in Malik) according to known methods, (using the data accessed from the animal tag instead of patient data received from other methods or stored in the medical history of Abuachi) to achieve predictable results (a system that can use animal data accessed from a tag attached to the animal as one type of information used to resolve a request), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abuachi and Gordon, in further view of Cashman (US PG Pub. 2014/0052463).

Claim 15
	Regarding claim 15, the combination of Abuachi and Gordon teaches all the limitations of claim 1. However, Abuachi does not teach 
The animal related product being medication
Cashman teaches
The animal related product being medication
Par. [0012], “The veterinary services and/or healthcare services that can be provided can include, but are not limited to, 1) providing advice and/or recommendations about a medical condition, 2) diagnosing and/or treating a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Abuachi and Gordon the ability to determine whether an animal product including medication is required, as taught by Cashman, because being able to identify a need for a medication and have it provided to the user using the system “can be used to allow the user to more easily obtain and understand the correct use of the animal's prescriptions.” (Cashman, par. [0039]).

Response to Arguments
Drawing Objections
Applicant’s replacement drawings, see Remarks, filed Nov. 22, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

101 Rejections
Applicant's arguments filed Nov. 22, 2021, have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the examiner erred in the determination that the claims should be rejected.

103 Rejections
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686